Exhibit 10.15

LOGO [g36775ex10_15.jpg]

 

1111 South Arroyo   Memorandum Pasadena, California 91105   USA   Main -
626.578.3500   FAX - 626.578.6894  

 

 

 

Date

    March 24, 2005

To

    Tom Hammond

From

    Craig Martin

Subject

    UK Assignment

 

 

This memo serves as a correction and addendum to your Assignment Letter dated
February 16, 2005.

 

  1. Your assignment began on January 22, 2005.

 

  2. The duration of your assignment will be at least 18 months, subject to
change by mutual agreement.

Please call me if you have any questions.

 

/s/ Craig L. Martin

Craig L. Martin President and CEO